                      Case 3:20-cr-00417-MO                Document 1       Filed 03/19/20         Page 1 of 9

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 3:20-mj-00056
                                                                   )
         MARTYNOV, IGOR ALEXANDROVICH                              )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 14, 2020              in the county of             Multnomah            in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 2113(a)                             Bank Robbery




         This criminal complaint is based on these facts:
See attached affidavit of TFO, Brett S. Hawkinson




         ’ Continued on the attached sheet.

                                                                                                    By phone
                                                                                              Complainant’s signature

                                                                                   Brett S. Hawkinson, Task Force Officer
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
             12:05 a.m./p.m.
telephone at ________

Date:             03/19/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                        Stacie F. Beckerman, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 3:20-cr-00417-MO       Document 1       Filed 03/19/20     Page 2 of 9




DISTRICT OF OREGON, ss:               AFFIDAVIT OF BRETT S. HAWKINSON

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Brett S. Hawkinson, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a police officer with the Portland Police Bureau and have been since

November 2001. As part of my duties, I am also designated as a Task Force Officer (TFO) with

the Federal Bureau of Investigation (FBI) bank robbery task force and have been designated as

such since March 31, 2010. I was promoted to the rank of Detective in August 2007, and my

training and experience includes over 18 years as a Portland Police officer, and three years of

employment with the City of Lynnwood, Washington, Police Department.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

IGOR ALEXANDROVICH MARTYNOV, a white male with date of birth XX-XX-1991, for

Bank Robbery in violation of 18 U.S.C. § 2113(a). As set forth below, there is probable cause to

believe, and I do believe, that he committed Bank Robbery in violation of 18 U.S.C. § 2113(a).

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested complaint and arrest warrant and does not set forth all of my knowledge about this

matter. The facts set forth in this affidavit are based on my own personal knowledge, knowledge

obtained from other individuals during my participation in this investigation, including other law

enforcement officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

///

///



 Page 1 – Affidavit of Brett S. Hawkinson                        USAO Version Rev. June 2017
             Case 3:20-cr-00417-MO       Document 1       Filed 03/19/20     Page 3 of 9




                                          Applicable Law

        4.       Title 18 U.S.C. § 2113(a) prohibits a person from using force and violence, or

intimidation, to knowingly and unlawfully take or attempt to take currency or any other thing of

value from a bank or credit union whose deposits are insured by the Federal Deposit Insurance

Corporation (FDIC) or National Credit Union Administration (NCUA). 18 U.S.C. § 2113(a).

                                   Statement of Probable Cause

        5.       On January 14, 2020, at approximately 1:09 pm., a robbery occurred at the

Columbia State Bank located at 473 NW Burnside Road, City of Gresham, Multnomah County,

State of Oregon. The bank, whose deposits were then insured by the Federal Deposit Insurance

Corporation (FDIC), suffered a loss of approximately seven hundred eighty dollars ($780) in

U.S. currency.

        6.       The victim teller reported to Gresham Police that a man unknown to him,

hereafter referred to as “the robber”, entered the bank, approached his teller station, and

displayed a white note that read “Robbery” in green ink. The robber held the demand note about

waist high so it was only visible to the victim teller. The robber also had his mouth covered with

a scarf. The victim teller provided the robber with a stack of ten dollar bills; the robber replied

and demanded more money (Note: The victim teller could only hear something about wanting

hundred dollar bills because the scarf muffled the robber’s voice). The victim teller provided the

robber with a small stack of one hundred dollar bills, and then activated the alarm. The robber

obtained approximately seven hundred and eighty dollars ($780) in US currency, and fled the

bank.

        7.       The reporting officer, Officer Ryan Barrett, obtained surveillance images of the

robber. Officer Barrett reviewed the images, and described the robber as a white male in his 20s



 Page 2 – Affidavit of Brett S. Hawkinson                         USAO Version Rev. June 2017
            Case 3:20-cr-00417-MO        Document 1       Filed 03/19/20     Page 4 of 9




or 30s, wearing a shiny black Columbia brand "Titanium" rain jacket, which had the hood up and

was zipped all the way up, obscuring the lower half of his face. Officer Barrett could see stringy

blond hair sticking out from under the hood of his jacket. Officer Barrett reported he saw what

appeared to be pock marks on his nose and the area around the still visible portion of his face.

An image of the bank robber obtained from Columbia State Bank is attached to this affidavit as

Attachment A.

       8.       A witness teller saw the robber run out of the bank, and in front of the Nectar

Cannabis Company. Gresham Police Sergeant Matthew Galbreath reviewed video surveillance

from the Nectar Cannabis Company, and observed the following:

            a) Sgt Galbreath observed a silver Dodge Caliber, drive westbound in the lot and back
            into a parking spot. The Dodge had no license plates on the vehicle, an unreadable
            temporary permit in the back window, and the driver’s side window was covered with
            a trash bag.

            b) Shortly after the vehicle parked, a subject matching the description of the robbery
            suspect exited the driver's seat of the vehicle. The subject was clad in a black hooded
            Columbia rain jacket, and gray or black sneakers with white rims around the soles.
            The suspect also had a black glove on his left hand.

            c) The suspect then walked eastbound in the parking lot, toward the area of the bank
            and out of sight.

            d) At 01:09:24 I observed the same subject on the surveillance camera come running
            back westbound in the lot and get into the Dodge. The Dodge then left westbound out
            of the lot.

Based on the foregoing, Sgt Galbreath concluded that the silver Dodge Caliber on the Nectar

Cannabis Company surveillance video was the vehicle used in the robbery and driven by the

robbery suspect.

       9.       I received images from the Nectar Cannabis Company surveillance video from

Detective Tim Snider of the Gresham Police Department via e-mail, which are attached to this




 Page 3 – Affidavit of Brett S. Hawkinson                         USAO Version Rev. June 2017
          Case 3:20-cr-00417-MO          Document 1       Filed 03/19/20     Page 5 of 9




affidavit as Attachment B. A photo of MARTYNOV taken at booking on unrelated charges is

included as Attachment C.

       10.     Gresham Police officers distributed the above information, including the images

of the suspect vehicle, in an effort to identify the bank robber.

       11.     On Friday, January 17, 2020, Gresham Police Sergeant Jeff Cordes was on patrol

when he observed a silver Dodge Caliber hatchback car parked in a handicap loading zone in

front of the MetroMat Laundromat located at 16353 SE Division Street, Suite 108, in the City of

Portland, Multnomah County, State of Oregon. Sgt Cordes recognized the car to be that of the

robbery vehicle, noticing that there was now clear plastic over the driver side front window

instead of black plastic. Sgt Cordes then observed a male subject sitting in the driver’s seat. Sgt

Cordes detained the subject as part of the on-going investigation. He saw that the subject, IGOR

MARTYNOV, closely resembled the robbery suspect. He also saw a blonde wig and a black

knit cap in the back seat that appeared to be the same as worn during the Gresham bank robbery.

They also learned that MARTYNOV had a felony warrant for parole violation. MARTYNOV

was arrested and transported to the Gresham Police Department.

       12.     Gresham Police Detectives Aaron Turnage and Lindsey Friedrich interviewed

MARTYNOV. MARTNOV subsequently confessed to robbing the Columbia State Bank in

Gresham, Oregon, and also robbing the Riverview Community Bank in Portland Oregon in early

November.

                                            Conclusion

       13.     Based on the foregoing, I have probable cause to believe, and I do believe, that

IGOR ALEXANDROVICH MARTYNOV, a white male with date of birth 06-XX-1991,




 Page 4 – Affidavit of Brett S. Hawkinson                           USAO Version Rev. June 2017
          Case 3:20-cr-00417-MO          Document 1      Filed 03/19/20      Page 6 of 9




committed the crime of bank robbery in violation of 18 U.S.C. § 2113(a). I therefore request that

the Court issue a criminal complaint and arrest warrant for MARTYNOV.

       14.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested arrest warrant were all reviewed by Assistant United States

Attorney (AUSA) Greg Nyhus and AUSA Nyhus advised me that, in his opinion, the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested criminal complaint and arrest warrant.


                                                             (By phone)
                                                      ____________________________________
                                                      Brett S. Hawkinson
                                                      Detective/ FBI Task Force Officer

                                                                                         12:05
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____

               3/19/20
a.m/p.m. on ________________.


                                                      ____________________________________
                                                      HONORABLE STACIE F. BECKERMAN
                                                      United States Magistrate Judge




 Page 5 – Affidavit of Brett S. Hawkinson                        USAO Version Rev. June 2017
        Case 3:20-cr-00417-MO      Document 1     Filed 03/19/20    Page 7 of 9




                                    Attachment A




  Above: Images of bank robber from January 14, 2020 robbery of Columbia State Bank in
                                   Gresham, Oregon.




Page 6 – Affidavit of Brett S. Hawkinson                 USAO Version Rev. June 2017
        Case 3:20-cr-00417-MO      Document 1     Filed 03/19/20    Page 8 of 9




                                     Attachment B




 Above: Images of the robber and the getaway vehicle from Nectar Cannabis Company video
                                        surveillance.




Page 7 – Affidavit of Brett S. Hawkinson                 USAO Version Rev. June 2017
        Case 3:20-cr-00417-MO      Document 1   Filed 03/19/20   Page 9 of 9




Attachment C




  Above: Multnomah County Booking Photo of IGOR MARTYNOV from January 18, 2020.




Page 8 – Affidavit of Brett S. Hawkinson              USAO Version Rev. June 2017
